Title: Victor Adolphus Sasserno to Thomas Jefferson, 2 October 1819
From: Sasserno, Joseph Victor Adolphus
To: Jefferson, Thomas


					
						Monsieur.
						Nice le 2 8bre 1819.
					
					Votre honorée lettre 26 mai dernier m’est parvenue Seulement le 11. 7bre écoulé, depuis sa réception j’usqu’à ce jour je n’ai cessé de faire les recherches les plus minutieuses, pour me procurer un vin, tel que celui, qu’en 1816, vous envoya mon beau père Mr Spreáfico; malheureusement tous mes Soins ont été inutiles; je crois pouvoir assurer que dans cette qualité il n’en existe plus du tout à Nice. Les vins vieux généralement, deviennent de plus en plus rares, attendu la grande consomation qu’en font depuis quelques années les étrangers, qui, pendant l’hiver, viennent en affluence Se reffugier Sous notre climat. Les caves, qui pendant la guerre étaient le mieux fournis Se trouvent en ce moment entièrement épuisées; heureusement que quelques particuliers prudents, prévoyant la détresse qui Se préparait Sur les vins, en ont fait et les conservent. mais ils n’ont pas encore acquis ce liquoreux dont vous me parlez, et que ne leur donne que l’âge. Dans quelque tems, j’espère, Ces excellentes qualités reparaitront, et alors je pourrai remplir entièrement vos desirs.   Le vin que je vous envois aujourdhui est le meilleur que j’aie pu me procurer, j’espère qu’il Sera à votre entière Satisfaction, il est Sec et astringent; j’ignore Si nos vins gagnent à voyager, mais je puis vous assurer qu’ici, celui que je vous expédie a été tres estimé, l’ayant fait gouter à beaucoup de personnes pour ne pas me fier à moi seul. Le montant des trois caisses est de ƒ.270– attendu que les vins vieux ont éprouvé une hausse considérable produite par leur extrême rareté. Je me Suis remboursé de cette Somme Sur Mr Dodge actuellement consul par intérim des Et. Unis à Marseille, autrefois chancelier de feu Mr Cathalan, Vous aurez Sans doute appris la mort de cet estimable ami; Je le regrette bien Sincérement; Sa perte afflige tous ceux qui l’ont connu à plus forte raison moi qui lui etais attaché par les liens de la reconnaissance. Depuis cette triste époque Je me trouve plus embarrassé que jamais pour remplir les conditions du cautionnement exigé par le gouvernement Américain, n’ayant aucune relation dans ces pays éloignés, et ne pouvant diviser ma fortune, pour placer dans vos banques la Somme qu’on éxige, Jugez de ma position; je vous en ai déja fait part dans ma lettre du   je craindrais de devenir importun en vous en entretenant davantage, et d’abuser par là de l’extrême complaisance que vous avez toujours eue pour moi.
					Comprenant parfaitement l’Anglais mais ne Sachant l’écrire correctement, je prends la liberté de répondre en français à votre la lettre que vous m’avez fait l’honneur de m’ecrire; daignez l’excuser.
					
						Je Suis avec respect et consideration Monsieur Votre tres humble & obéissant Serviteur
						
							A. Sasserno
						
					
				 
					Editors’ Translation
					
						
							Sir.
							
								Nice
								2 October 1819.
							
						
						Your honored letter of last 26 May only reached me on 11 September. Since then I have incessantly made the most detailed inquiries in attempting to obtain a wine like the one that my father-in-law, Mr. Spreafico, sent you in 1816. Unfortunately all my efforts have been in vain. I think I can assure you that a wine of this quality can no longer be found in Nice. Old wines in general are becoming increasingly rare, due to their great consumption by the crowds of foreigners who have taken winter refuge in our climate for the last few years. The best-supplied wine cellars during the war are at present completely empty. Fortunately some prudent individuals, foreseeing the difficulties about to befall the wine, have made and stored some. But these wines have not yet acquired that liqueur-like quality which you mentioned to me and which age alone can provide. I hope that in time these excellent qualities will reappear, and then I will be able to satisfy your wishes fully.   The wine I send you today is the best I could obtain. I hope it will be to your entire satisfaction. It is dry and astringent. I do not know whether our wines improve with travel, but I can assure you that the one I am sending you was very much appreciated here. I had many people taste it, so as not to rely only on my own judgment. The cost of the three boxes is ƒ270– as the old wines have experienced a considerable price increase due to their extreme rarity. I have reimbursed myself for this sum through Mr. Dodge, currently interim United States consul at Marseille and formerly chancellor of the late Mr. Cathalan. You have no doubt learned of the death of this estimable friend. I very sincerely regret it. His loss afflicts all who have known him and me especially, as I was attached to him by the ties of gratitude. Since that sad time I have been more embarrassed than ever in fulfilling the security requirements of the American government, as I have no connections in those faraway regions and cannot split my fortune in order to place the required sum in your banks. You see my predicament. I have already mentioned it in my letter dated   . I fear that I will become tiresome if I keep mentioning it and thereby abuse the extreme indulgence you have always shown me.
						I understand English perfectly well, but since I cannot write it correctly, I take the liberty of replying in French to the letter you did me the honor of writing to me. Please excuse me.
						
							I am, with respect and consideration, Sir, your very humble and obedient servant
							
								A. Sasserno
							
						
					
				